 152DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.National Association of Broadcast Engineers and Technicians,CIO, was, onDecember30, 1952,and at all times since has been the exclusive representative withinthe meaning of Section 9 (a) ofthe Act, ofall employees in the aforesaid unit forthe purposesof collectivebargaining.4.By refusing to bargaincollectively with NationalAssociation of Broadcast En-gineers and Technicians,CIO, asthe exclusive representative of the employeesin the appropriate unit,KTRH Broadcasting Company hasengaged in and is en-gaging in unfair labor practiceswithin themeaning of Section 8 (a) (5) ofthe Act.5.By such refusal-to bargain and by interrogating and threatening its employeesconcerning union affiliation and activities,therebyinterferingwith,restraining, andcoercing its employees in the exerciseof rightsguaranteed in Section7 of the Act,the Respondent has engaged in and is engaging in unfair labor practiceswithin themeaning of Section8 (a) (1) of the Act.6.Theaforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Borg-Warner CorporationandInternational Union,United Auto-mobile,Aircraft and Agricultural Implement Workers ofAmerica, CIOandLocal No. 979, of the International Union,United Automobile Workers of America,AFL, Party to theContract.Case No. 13-CA-1685. July 13, 1955DECISION AND ORDEROn March 22, 1955, Trial Examiner Robert E. Mullin issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that Respondent cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto. Thereafter the Respond-ent, the Charging Union, hereinafter called the CIO, and the Partyto the Contract, hereinafter called the AFL, each filed exceptions tothe Intermediate Report.The Respondent and the AFL each filed abrief and the CIO filed a statement in support of the IntermediateReport, in which it also preserved certain exceptions to rulings of theTrial Examiner.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and for the reasons set forth below has decided to dismissthe complaint in its entirety.'The Trial Examiner found that the Respondent violated Sections8 (a) (1) and (2) of the Act by including the prospective employeesof its newly established transmission department in building B withinIThe Respondent's request for oral argument is hereby denied as the record and briefsadequately present the issues and the positions of the parties.113 NLRB No. 18. BORG-WARNER CORPORATION153the coverage of its union-security contract with the AFL for the pro-duction and maintenance employees of Respondent's existing facilitiesat a time when no employees had yet been hired for the transmissiondepartment.The Trial Examiner found that the employees of thetransmission department did not constitute an accretion to the existingunit of production and maintenance employees, but that they could berepresented either as a separate appropriate unit or as part of theexisting unit, and were therefore entitled to a self-determination elec-tion in which to decide whether they wished to be separately repre-sented.He concluded that in these circumstances Respondent's execu-tion of union-security provisions applicable to the employees of thetransmission department before the group came into existence, andthe application of the provisions thereafter, coerced those employeesin their choice of representatives in violation of Section 8 (a) (1).He further concluded that this conduct violated Section 8 (a) (2)because the Respondent was aware of the Section 8 (a) (2) chargespreviously filed by the CIO with respect to the employees of the trans-mission department, and therefore had knowledge of a rival unionclaim at the time it contracted with the AFL.Unlike the Trial Examiner, we find that the newly hired employeesof the transmission department constituted an accretion to the estab-lished production and maintenance unit.The Trial Examiner's find-ing that they could constitute a separate appropriate unit was basedon "the fact that [the transmission department] was established tomanufacture a new product and housed in a separate building . . . theabsence of bargaining history . . . and the substantial number ofdistinct and different job classifications in the new department."How-ever, we do not agree that the stipulated facts establish that there weresignificantly distinct and different job classifications in the new de-partment. It was stipulated that 21 of the 29 classifications in thetransmission department were substantially the same as classificationsemployed in the Respondent's other operations, and that the remaining8 classifications involved skills which were duplicated "in varyingdegrees" in classifications in the Respondent's other operations. Itwas also stipulated that manufacturing processes in connection withtransmissions are occasionally performed in the old buildings.Thesefacts clearly indicate the existence of a considerable degree of simi-larity between the skills and manufacturing processes required in themanufacture of transmissions and the Respondent's other products.In view of the similarity of skills and manufacturing processes re-quired throughout Respondent's operations, and the additional fac-tors described in the Intermediate Report, such as the centralized con-trol of labor relations and hiring, uniformity of wages, hours, andworking conditions, the fact that the new department was staffed with 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDa substantial number of transferees from Respondent's other opera-tions, and the proximity of the newbuildingB to the other buildingswithin the same fenced area, we find that the newly hired employeesof the transmission department constituted an accretion to the exist-ing production and maintenance unit.As an accretion to an existingunit, these emplcyees would not, under established Board policy, havebeen accorded a self-determination election.2Accordingly,the Re-spondent's extension of its union-security contractwith the AFL tothose employees in the circumstances of this case did not violate Sec-tion 8(a) (1) or(2) of the Act.In so finding,we reject the TrialExaminer'sfinding thatthe filing of the chargesby the CIOprior tothe execution of the contract was sufficient standing alone to estab-lish the CIO as a rival union for representation of the employees inquestion.Furthermore,in the factual context of this case,we findthe Trial Examiner's discussion ofZia Company,108 NLRB 1134, in-applicable to the determination of the issues herein.As indicated in the Intermediate Report, the Trial Examiner re-ceived certain stipulations of fact between the General Counsel, theRespondent,and the AFL,in which the CIO refused to join. Al-though the CIO urges adoption of the Trial Examiner's findings asthey are favorable to its position, it preserves an exception to the useof those portions of the stipulations in which it did not join as a basisfor findings contrary to those of the Trial Examiner.We find nomerit in this exception.The General Counsel, who is charged withprimary responsibility for prosecuting the case, may properly enterappropriate stipulations with adverse parties concerning facts rele-vant to prosecution of the complaint which his investigation discloses,subject of course,to the rightof a chargingparty to introduce con-trary evidence,or to adduce additional facts which,in its opinion, arematerial.In this case, the record indicatesthat the CIOwas pre-pared to do neither. Indeed it did not even assert that the stipula-tions were inaccurate,but merely refused to join in certain portionswhich relatedto the AFL's representative status in the preexistingunit and certain physical characteristics of the transmission depart-ment.TheMarineEngineers'Beneficial Associationcase,3 relied onby the CIO,does not support its exception,as it deals only with acharging party's right to a hearing after a complaint has issued inlieu of a settlement agreement to which it does not consent.We fur-ther find that the Trial Examiner did not err in denying the CIO asecond continuance in order to subpena officials of the Respondent.As the Trial Examiner indicates,the CIOhad made no effort to sub-pena any of these witnesses in the 2-month period that elapsed be-2 Saco-Lowell Shops,107 NLRB 590,Bulova Research and Development Laboratories,Inc.,110 NLRB 1036Marine Engineers' Beneficial Association v n L. RB , 202 F 2d 584 (C. A. 4). BORG-WARNER CORPORATION155tween the issuance of the complaint and the hearing, and had not eventalked with any of these individuals and consequently had no knowl-edge of what testimony they might give if called as adverse witnesses.In these circumstances, the CIO's offer of proof was patently inade-quate and therefore properly rejected.The Trial Examiner's denialof the CIO's motion for a continuance is therefore affirmed.On the basis of the foregoing findings and reasons, we shall dismissthe complaint.[The Board dismissed the complaint.]MEMBERLEEDOMtook no part in the consideration of the above De-cision and Order.INTERMEDIATE REPORTSTATEMENT OF THE CASEThisproceeding,brought under Section 10 (b) of the Labor ManagementRelationsAct of 1947,61 Stat. 136(herein called theAct), washeard in Decatur,Illinois, on January4 and 5, 1955,pursuant to due notice to all the parties.Thecomplaint,issued onNovember 2, 1954, by theGeneral Counsel of the NationalLaborRelations Board,'and based on charges duly filed and served,alleged thatthe Respondent had engaged in unfair labor practices proscribed by Section 8 (a)(1) and(2) of the Act. Inits answer,duly filed,the Respondent conceded certainfacts with respect to its business operations but denied the commission of the allegedunfair labor practices.All partieswere represented at the hearingby attorneys.They wereaffordedfull opportunityto be heard,to examine and cross-examine witnesses,to introducerelevant evidence,to argue orally,and to file briefs and proposed findings andconclusions.At the close of thehearing the Respondent and theAFL movedto dismiss the complaint.This motionwas taken under advisement;it is disposedof as will appear hereinafter in this report.2Motions by counselfor the CIO tocontinue the hearing until he had an opportunity to seek enforcement of a subpenaand to make an offer of proof were denied?Oral argument on the merits waswaived bythe parties.On or beforeFebruary18, 1955,allparties submittedbriefswhichhave been fully consideredby theTrial Examiner.The findings herein are based on a series of stipulations of fact entered into bytheGeneral Counsel,theRespondent,and theAFL wherebythey agreed thattheir stipulations be "accorded full faith,credit and weight,as competent,credible,wholly substantiatedevidence."The CIO joinedinmost of these stipulations butdeclined to do so as to certain particulars set forth therein.On theother hand,the CIOoffered no evidence that would tend to controvertany ofthe stipulatedmatters.As to thoseportions of the stipulations to which it did not agree the CIO nowasserts in its brief that it was denied an opportunity to cross-examine witnessesfor the Respondentand, further,that it was foreclosed from calling witnesses of itsown when the TrialExaminer refused to grant its request for a continuance.Actually, other thanto engage in a last minute effort at summoning first 1 andthen 3 of thecompany officials and supervisors as adverse witnesses, the CIO madeno effort to present any testimony of its own. Inviewof the argument which'The General Counsel and the staff attorney appearing for him at the hearing arereferred to herein as the General Counsel and the National Labor Relations Board as theBoardThe above-named Company is referred to as the Respondent or Boig-Warner, theChaiging Party as the CIO, and the Party to the Contract as the AFL.0When this Caine motion was offered at the outset of the hearing it was denied by theTrial ExaminerPrior to the heaiing, Respondent filed a motion to dismiss which wasreferred to Trial ExaminerCharles W.Schneider who, by older dated December 14, 1954,granted it in pact and denied it in partThis is discussed in section III,B, infra.3Pursuant to the request of counsel for the Charging Party, set forth in his brief, thepetition to revoke,the answer thereto,and the ruling thereon, filed in connection withthe subpena in evidence as CIO's Exhibit No. 2, are hereby made part of the record herein. 156DECISIONS Or NATIONAL LABOR RELATIONS BOARDthe Charging Party now urges, it might be well to set forth the sequence of eventson the last day of the hearing, all of which appears in the record.Prior to the noon recess, and after the General Counsel rested, counsel forthe CIO asked counsel for Respondent if Mr. B. T. Andrix, vice president anddirector of industrial relations for the Company, would be available to testify andthen stated "I propose to call Mr. Andrix as a witness for adverse examination. .. .Ipropose to examine Mr. Andrix briefly. . . . I think with that, we will rest."After the noon recess, counsel for Respondent stated that, pursuant to Mr. Friedman'srequest, he had endeavored to contact Mr. Andrix but without success.Mr. Fried-man then moved to recess the hearing until the following morning in order thathe have an opportunity to serve a subpena on the proposed witness.This motionwas strenuously opposed by Respondent and the AFL.The Trial Examiner over-ruled their objections and recessed the hearing for approximately 2 hours topermit the CIO to serve process on its prospective witness.When the hearingreconvenedMr. Friedman stated that during the recess he had endeavored tosubpena Andrix and two company supervisors but that he had effected service ononly one, Mr. Warren Carter.When the latter did not appear, counsel for theCIO moved to adjourn the hearing for such time as would be necessary for theGeneral Counsel to secure an order from a federal district court enforcing thesubpena.This motion was opposed by the General Counsel and all other parties.After reviewing the fact that the CIO had made no effort to subpena any of thesewitnesses in the 2-month period that elapsed between the issuance of the com-plaint and the opening of the hearing and upon consideration of the additional factthat counsel conceded that he had not even talked with any of the individualsconcerned so that it was apparent he had no knowledge of what testimony theymight give when called to the stand as adverse witnesses, I denied his motion fora continuance.The Charging Party, having no other evidence to offer, then rested.Relying onMarine Engineers' Beneficial Association v. N. L. RB., 202 F. 2d 546(C.A. 3), the CIO now urges reconsideration of its motion for a continuance.The cited case plainly holds that once a complaint is issued the Charging Partyis entitled to a hearing.That right, however, was accorded the CIO here.More-over, after the General Counsel rested, it was afforded an opportunity to presentwhatever relevant, material, and competent testimony it had.After offering oneexhibit and then joining in a major portion of the various stipulations to whichthe other parties had agreed, the CIO then sought time to engage in a search forwitnesses, a step which adequate preparation and diligent service of subpenasprior to trial should have obviated. In view of these circumstances and uponreconsideration of the motion for a continuance, the motion is again denied.St LouisStave & Lumber Co. v. United States,177 F. 178, 180 (C. A.8); Armour & Co. v.Kollmeyer,161 F. 78, 80-81 (C. A. 8); cf.California Apparel Creators v. Wieder ofCalifornia,162 F. 2d 893, 901-902 (C. A. 2), cert. denied 332 U. S. 816.Upon the entire record in the case, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTBorg-Warner, an Illinois corporation, with general offices in Chicago and sub-sidiaries and divisions which operate plants in various States of the United Statesand the Dominion of Canada, is engaged in the business of manufacturing a varietyof automotive, electrical, household-appliance, and other products for distribu-tion and sale.Only the Marvel-Schebler Products Division of Borg-Warner, locatedinDecatur, Illinois, is involved in the instant matter.The latter division annuallysells and ships finished products valued in excess of $1,000,000 per year to pointslocated outside the State of IllinoisUpon the foregoing facts, the Respondentconcedes, and I find, that it is engaged in commerce within the meaning of theAct.IT.THE LABOR ORGANIZATIONS INVOLVEDThe CIO and AFL are labor organizations within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. Sequence of eventsThe AFL was certified as the collective-bargaining agent of the Respondent'sproduction and maintenance employees on January 8, 1951, following an electionheld pursuant to an agreement for consent election.Borg-Warner Corporation, BORG-WARNER CORPORATION157Case No. 13-RC-1659(not reported in printed volumes of Board Decisions andOrders).On February 26, 1951, the Respondent and the AFL signed their firstcollective-bargaining agreement.One year later they entered into another con-tract.Early in January 1954, and pursuant to a notice to terminate as containedin their current contract,the Company and the AFL began negotiations looking tothe execution of a new agreement.After a series of meetings the parties reachedaccord on numerous issues but arrived at a stalemate as to other matters.OnMarch 9, the AFL called a meeting for a strike vote on March 11.On the latterdate the employees voted to authorize a strike.Two days later,however, the partiesmet and resolved their differences.On March 15, a majority of the employeesratified the proposed contract and on the following day the AFL presented cardssigned by 385 out of 454 employees authorizing it to represent them.That sameday the Company and the AFL signed their third and presently existing con-tract,which,among other provisions, contains a union-security clause and coversa 2-year term.In the meantime,on March 11,the CIO filed unfair labor practice charges withtheRegional Office of the Board, alleging that the Company had unlawfully as-sistedthe AFL byrecognizing it as bargaining agent for employees to be hired ina new building,then under construction(referred to by the parties and here-after as "building B"), and by granting advance seniority and preferential hiringin the new department to members of the AFL.On March 12,the CIO notifiedthe Company that it represented a majority of the production and maintenance em-ployees in the plant, and requested recognition and a conference to commence col-lective bargaining on behalf of the employees.Insofar as the record indicates, theCompany made no response to this demand.On the other hand, the CIO did notfollow up its claim to a majority by filing a representation petition with the Boardeitherwithin the 10-day period established inGeneral Electric X-Ray Corp., 67NLRB 997, or at any time thereafter.B.Contentions of the partiesThe General Counsel's complaint originally alleged that the Company had vio-lated the Act because(1) it had signed the 1954 contract with the AFL not-withstanding the CIO claim to represent a majority of the employees and (2)the aforesaid contract covered not only all employees then on the payroll but alsoapplied, prospectively,to all employees who would be hired to work in buildingB,where the Company planned to manufacture automatic transmissions.Priorto the hearing before the Trial Examiner,the Respondent moved to dismiss thecomplaint, citingWilliam D. Gibson Co., et al.,110 NLRB 660. The GeneralCounsel conceded that the motion should be granted insofar as the complaint al-leged that the contract violated the Act in its application to those who wereemployed by the Company at the time of its execution,and Trial ExaminerSchneider so ruled.There remained for disposition at the hearing before the TrialExaminer only the issue as to whether it was violative of Section 8 (a)(1) and(2) of the Act for the Company and the AFL to include within thescope of their contract those employees who would be hired in building B whenwork began there.At the outset of the hearing Respondent moved to dismiss thisallegation in the complaint on the ground that the holding inGibson,supra,left noissues to be tried and, further, that basically only a question of representation wasinvolved so that resort should be had to a proceeding under Section 9 rather thanan unfair labor practice case under Section 8 of the Act.This motion was de-nied.C. The factsPrior to 1954 the Company was engaged in the manufacture of carburetors, jetengine pumps,power brakes,and hydraulic pumps.During 1953 it received anorder from the Ford Motor Company for the production of "Fordomatic" auto-matic transmissions.At no time previously had the Respondent ever engaged inthe manufacture of this product.As a result of this fact and the size and characterof the order,fulfillment of the contract required the construction of building Bwhere the necessary manufacturing operations could be performed.For that pur-pose, in August 1953 the Company acquired additional acreage adjacent to the tractupon which the then existing buildings were located.Because of the topographyof the land,fire hazards,traffic conditions,and various other problems, building Bwas located about 800 feet from the other existing buildings at the plant.Althoughthe first employees went to work in the new building on March 31, actual produc- 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of automatic transmissions did not begin there until May 1954.4Duringthe period from May through September 10, the Company hired 79 new employeestowork there.By September 1954 there were about 160 employees in the trans-mission department of whom 101 had, at one time or another, worked in the oldbuildings.The job classifications, skills, and operations performed on all of the productsmanufactured by the Respondent are substantially the same in 21 of the jobs con-nectedwith the production of automatic transmissions in building B and themanufacture of carburetors, jet engine pumps, power brakes, and hydraulic pumpsin other departments of the plant.There are also 21 other classifications usedin the production of other products but not in the manufacture of automatic trans-missions.Finally, there are eight classifications used solely in the production ofautomatic transmissions and nowhere else in the plant.5The Company's labor relations are under the direction of one man, Mr. B. T.Andrix, who is also in charge of the training program for all employees.All ofthe plant properties are enclosed by a common fence and there is one commonentrancefrom the highway to the property. There is one employment office throughwhich employees for all departments are hired and one payroll section for theentireplant.All of the different products manufactured by the Company are testedin onetesting and control laboratory which is now located in building B; formerlythis laboratory was in one of the original production buildings.All employees arecovered by the same health and welfare program.The same medical staff rendersmedical care and gives physical examinations to all the employees and one nursefurnishes first aid to an employee injured in any of the departments or buildingsAll production and maintenance employees in the various departments in all build-ings comply with the same safety regulations.There is a common water supply,sewage system, and electricity for all buildings and one switchboard serves all tele-phones on the property.The same badge system is used to identify all employeesand all of the guards are under the direction of one captain, who, in turn, reportstoMr. Andrix.There is one fire brigade and one fire protection system for com-batting fires in any place on the company premises.The agreement of March 16, 1954, dealt in detail with the working conditionsof those who would be employed in the transmission department and included sec-tions on grievance representation, seniority, transfers into and out of the department,and rates of pay.There is no dispute that the parties intended that the contract applyto the employees to be hired in building B and that the union-security provisions,6as well as all others,7 were applied to that department from the time it began opera-tions and went into production.The Company contends that there was nothing unusual about the fact that thiscontract covered the automatic transmission department before the later began opera-tions.Insofar as the past practices of the Company and the AFLare concernedthey tend to support this position.Thus, when the Marvel-Schebler Products Divi-sionwas first established in 1950 it manufactured carburetors only. In October ofthat year the decision was made to establish the jet engine pump department.Al-though actual production in the latter did not begin until April 1951, the collective-bargaining agreement executed by the Company and the AFL on February 26, 1951,covered both the jet engine and carburetor departments. In November of that sameyear the Respondent opened a power brake department and the parties interpreted4 Prior to March 16, 1954, approximately 41 employees were engagedin the old build-ings on toolingup and other preparatory work in connection with the manufacture ofthe new product.6 These last 8 classifications, however, utilizeskillsand operations which, in varyingdegrees ale used by 1 or more of the 21 classifications not employedin the production oftransmissionsO The contract provided that old employees who were not members of the AFL 30 daysafter the effective date of the agreement would not be requited to become members, butthat all old employees who were members 30 days after the effectivedate, all new em-ployeesfollowing expiration of a 45-day probationary period, and all old nonmemberswho subsequently joined the AFL, would be requited thereafter to maintain (or, in thecase of new employees, acquire and maintain), membership in good standing in the AFLas a condition of continued employment.Further provisions requited that the Companydeduct dues from the v.ages of all those who signed checkoff authorizations.These latterclauseswere likewise applicable to the transmission department7With the exception of section 15 (b) of the contract which dealt with transfers. Thissection specifically provided that it would not be applicable to building B until Septem-ber 1, 1955. BORG-WARNER CORPORATION159their contract of the preceding February as applicable to the employees hired for thisunit.Similarly, the hydraulic pump department was not established until thesummerof 1952 and did not go into production until the following November.The parties, however, construed their second contract which they had signed inFebruary of that year, as covering all the employees subsequently hired for thehydraulic pump department.D. ConclusionsThe Board has held that a contract executed between an employer and a labororganization before a new plant or division has commenced operations constitutesno bar to a representation election sought by a rival union.General Motors Cor-poration, et al.,111 NLRB 841;Michigan Limestone Division, United States SteelCorporation,106 NLRB 1391, footnote1;Armstrong Cork Company,106 NLRB1147, 1148-1149;W. H. Anderson Co.,99 NLRB 820, 821. Further, it has heldthe execution of a union-security contract covering such prospective employees tobe an unfair labor practice.Local 404, International Brotherhood of Teamsters,etc.,100 NLRB 801, 810-811;Chicago Freight Car & Parts Co.,83 NLRB 1163,1164-1165.The proviso to Section 8 (a) (3) permits an employer and a labororganizationto execute an agreement which requires membership in the latter, only in the event".such labor organization is therepresentative of the employeesas providedin Section9(a), in the appropriate collective bargainingunitcovered by such agree-mentwhen made."[Emphasis supplied.]The General Counsel and the CIO con-tendthat since there were no production and maintenance employees in building Bon March 16, there were no employees in the new department for the AFL to repre-sent so that the appropriate unit on that date was limited to those sections of theplant which were actually in operation at that time.The Respondent and the AFLrely heavily onWilliam D. Gibson Co., Division of Associated Spring Corporation,supra,in which the Board upheld the validity of a union-security contract executedby an employer and an incumbent labor organization during the pendency of arepresentation proceeding. In so holding, the Board stated that "stability in industrialrelations...requires that continuity in collecive-bargaining agreements be en-couraged, even though a rival union is seeking to displace an incumbent."Ibid.Both Respondent and AFL contend thatGibsonis applicable to theinstant situationand is authority for upholding the agreement in question.However, as I understandthe decision in that case, it appears that the rule enunciated therein is limited "tosituations where an employer continues normal contractual relations withan incum-bentunion...."General Electric Company,110 NLRB 1109. [Emphasis supplied.]That characterization would hardly apply to the AFL with respect to the trans-mission department at the time in question for the first employees went to workin building B only on March 31 and production did not begin there until the follow-ingMay.As to a department that was not even staffed on March 16, it does notappear that the AFL could have been an "incumbent" labor organization. For thisreason,it ismy conclusion that the rule announced inGibsonis inapposite here.This, of course, would not be true if, as the Respondent contends, the transmissiondepartment, instead of being a separate unit within the meaning of Section9 (a), is,instead, a mere accretion to the existing plantwide unit.The Budd Company,107NLRB 116. In the latter case the Board found that a new operation which increasedthe number of employees did not change the character of the unit because the pro-duction processes were not materially altered, no new skills were introduced, andless than 1 percent of the job classifications were changed. But that is not the situationin the instant proceeding, where, in addition to a number of elements which set thetransmission section apart from the rest of the plant such as its separate building andrelated factors, a substantial number of distinct and different job classifications werecreated for the work in the new department.8Nor is it material to the issue here thatpreceding contracts of the Respondent and AFL were written to cover prospectiveemployees in new departments that would be set up during the contract term.Al-8The AFL urges that the decision inHess, Goldsmith & Company, Inc.,110 NLRB 1384,is in point.There the Board held that the mere acquisition of a new plant does not ofitself warrant the establishment of a separate unit.That decision, however, would appearto he distinguishable from the instant case for in Hess the Board found that the employeroperated the two plants (the new and the old) as asingletextile weaving mill, with asimilarity of employee skills, as well as common facilities and products.Apart from be-ing separated geographically, the two plants involved therein presented none of thefactors which differentiate the transmission department from the rest of the Respondent'splant in the present case.Q 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDthough both of these parties now urge that this established practice tends to supportthe validity of the contractual provisions covering the prospective employees in thetransmission department, their argument is withoutmerit.As the Court of Appealsfor the Sixth Circuit has observed, "An employer cannot, by dealing with a union,constituteit the lawful representative of employees who have not chosen it to repre-sent them."Ohio Hoist and Mfg. Co. v. N. L. R. B.,217 F. 2d 652, 655 (C. A. 6).There is much evidence that the transmission department could properly be anappropriate bargaining unit by itself.Thus, the fact that it was establishedto manu-facture a new product and housed in a separate building, as well as the absence ofany bargaining history for the employees therein and the difference in job classifica-tions referred to above, are all factors which the Board has held to indicate the appro-priateness of a separate unit.Delta Tank Mfg. Co.,100 NLRB 364, 365;Price Na-tionalCorp.,102 NLRB 1393, 1394-1395;Potlatch Forests, Inc.,94 NLRB 1444,1445-1448;Armstrong Cork Co.,106 NLRB 1147, 1148-1149;Ware Laboratories,Inc.,98 NLRB 1141, 1142-1143. On the other hand, the numerous bases for conclud-ing that the transmission employees have a community of interest with the produc-tionand maintenance employees in other departments of the plant, such as the cen-tralized employment office, the common labor relations program, and the similarityof many job classifications, would tend to support the conclusion that the transmissiondepartment could appropriately be part of the existing plant unit.Delta Tank Mfg.Co.,and cases citedsupra.In the foregoing cases, where the factors which wouldcompel a finding that the new department or operation was appropriatelya separatebargaining unit were in balance with those which would dictate a finding that it wasan accretion to the existing unit, the Board directedGlobe-typeelections, in order to"permit employees at the new.operation to decide whether they wish to beseparately represented even though the new operationis in closeproximity to the oldone, and has even been partially staffed with old employees."Armstrong Cork Com-pany (Lancaster Floor Plant),106 NRLB 1147, at 1149. See also:Columbia Broad-casting System, Inc.,108 NLRB 1468;Hertner Electric Co.,99 NLRB 567, 569;Sprague Electric Co.,98 NLRB 533, 535.More significantly, inThe Zia Company,108 NLRB 1134, the Board held that a distinct group of employees, previously outsidethe bargaining unit in which they might appropriately be included, should not beplaced in a bargaining unit where they would be a minority without having an oppor-tunity to express their preference at aGlobeelection.In so holding the Board de-clared "adherence to this principle will, in the opinion of the Board, tend to insurethat the wishes of small groups of employees no longer will be thwarted by thenumerical superiority of employee-members of an existing historical unit from whichthe former have been excluded..From these casesit ismy conclusion thathere, even after building B was staffed, the unit question could only be decided by aBoard-directed poll of the employees as to the bargaining group which they preferred.Until such an election was held and the organizational preferences of the employeestherein determined, the Respondent would not be free to contract witha labor organi-zation as to the transmission department because only then would it be clear as towhat constituted the appropriate collective-bargaining unit.Section 7 of the Act sets forth as a basic statutory policy that employees be affordedthe "right . . . to bargain collectively through representatives of their own choos-ing . . . and to...refrain from . . . such activities." In accord with this pro-vision the Board has held that employees in a distinct new group must be affordedan opportunity to decide by the vote of their own separate majority whether theycareto become part of the established unit.The Zia Company, supra.Further, theBoard has held that it is a violation of the Act for an employer and a labor organiza-tion to blanket them into the existing unit by the terms of a collective-bargainingagreementexecuted before the employees in the new plant or operation have had anopportunity to express their unit preference.Chicago Freight Car & Parts Co.,83NLRB 1163, 1164-1165;Local 404, International Brotherhood of Teamsters, etc.,100 NLRB 801, 810-811.Accordingly, since the transmission department in theinstantcase could appropriately be treated as a separate unit or part of the existingunit but only after the employees therein indicated their preference in this regard, IIconclude and find that it was a violation of Section 8 (a) (1) of the Act for Respond-ent and the AFL to extend the contract to building B prior to any such manifestationof the employees' desires and certainly on March 16, when none of the employeeshad even been hired for the new department.Ibid.99In theChicago Freight Carcase where there were fewer employees at the new plantthan there were at the old, the Board disapproved of the inclusion of the former in anoverall bargaining group without affording the minority an opportunity to indicate theirpreference.Counsel for the Respondent, in oral argument and in his brief, represents BORG-WARNER CORPORATION161The Board dismissedan 8 (a)(2) allegation in theChicago Freight Carcase be-causethere was no rival union on the scene at the time the employer signed theagreement in question.That is not the situation here.On March 11, the CIO fileda charge against the Respondent alleging that it was unlawfully assisting the AFLby recognizing the latter as a bargaining agent for employees to be hired in buildingB and by granting advance seniority therein to members of the AFL, as well as otherfavorable terms.The Respondent was aware of these charges at the time it signedthe agreement with the AFL on March 16. The grant of exclusive recognition asbargainingagent for the prospective employees of the transmission department wasin itself an act of assistance to the AFL; coupled with the compulsory union member-ship provisions, the agreement gave the AFL a decided advantage over any rival notsimilarly favored.Consequently, it is my conclusion, and I find, that bynegotiatingthose provisions relating to building B and subsequently applying them to the em-ployees therein, without having satisfied the conditions set forth in Section 8 (a) (3)(i) of the Act, the Respondent contributed support to the AFL and thereby interferedwith and coerced the employees in the exercise of their organizational rights. Inso doing the Company violated Section 8 (a) (2) of the Act as well as 8 (a) (1).Harrison Sheet Steel Co. v. N. L. R. B.,194 F. 2d 407, 410 (C. A. 7); andSunbeamCorp.,99 NLRB 546, 550-554.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, I shallrecommend that it cease and desist therefrom and that it take certain affirmativeaction necessary to effectuate the policies of the Act.Having found that the agreement between the Respondent and the AFL datedMarch 16, 1954, was invalid in its application to the transmission department be-cause the unit therein provided was not then appropriate, and in order to insure tothe employees of the transmission department the full and free exercise of the rightsguaranteed in Section 7 of the Act, I shall recommend that the Respondent withdrawand withhold recognition from the AFL as the representative of the employees in saiddepartment for the purpose of collective bargaining until such time as the AFL maybe certified as their representative by the Board. I shall also recommend that theRespondent cease and desist from giving effect to the agreement of March 16, 1954,with the AFL, insofar as it applies to the aforesaid department, as well as to anyextension, renewal, modification, or supplement thereof, or to any superseding con-tractwith that labor organization or any affiliate thereof, until such time as thatorganization or an affiliate shall have been certified by the Board as the representativeof the employees of the transmission department.Nothing herein, however, shallbe deemed to require the Respondent to vary those wage, hour, seniority, and othersubstantive features of its relations with the employees of the transmission departmentas the Respondent may have established in performance of the agreement of March16, 1954, or said contract as extended, renewed, modified, supplemented, or super-seded.Having found that the Respondent violated Section 8 (a) (2) and (1) of the Act bycoercing the employees of the transmission department to become and remain mem-bers of the AFL, thereby compelling the payment of dues to that organization and,that, ultimately, the number of employees in building B will exceed those in the rest ofthe plantFrom this he argues that the Board need not be concerned, as it was inChicagoFreight Car,that in the future the new department will he dominated by the employeesin the rest of the plantCounsel's representation was not developed at the hearing, forthe record indicates that at all times material the transmission employees were a minoritygroup.On the other hand, even assuming that the Respondent plans to enlarge its trans-mission department to the point where the employees therein eventually become the ma-jority group, it would appear that the Boaid ruling set forth in the above case andZiashould apply to the situation presented here with even greater force.To hold otherwisewould be to deny to the employees of building B an opportunity to express their repre-sentation preferences for the entire term of the 2-year contract with the AFL and dur-ing that period subject a prospective, or actual, majority to the wishes of a minority. 162 ' DECISIONSOF NATIONALLABOR RELATIONS BOARDin fact, checking off such dues from the wages of all who signed authorizations,I shall recommend that Respondent make whole to such employees the amountsdeducted from their wages for that purpose from the dates when such deductionswere first made, as shown by Respondent's record, to the date of compliance withthe recommendations herein.Upon the basis of the above findings of fact, and upon the entire record in the case,I make the following:CONCLUSIONS OF LAW1.The AFLand theCIOare labor organizations within the meaning of the Act.2.By entering into the agreement of March 16, 1954, and by requiring the em- -ployees of the transmission department to become membersof the AFL,the Re-spondent has interfered with, restrained,and coerced its employees in the exerciseof the rights guaranteed in Section7 of the Actand has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (1) of the Act.3.By engaging in the conduct described in the foregoing paragraph the Respondenthas also rendered unlawful assistance to the AFL and thereby violated Section 8 (a)(2) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Sunnyland Packing Company and Sunnyland Poultry Company IandUnited Packinghouse Workers of America,CIO, Petitioner.Case No. 10RC-3006. July 13,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Frank E. Hamilton, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.Sunnyland Packing Company, herein called Packing, is engagedin processing and selling meat and meat products at Thomasville,Georgia.Sunnyland Poultry Company, herein called Poultry, is en-gaged in processing and selling chickens in an adjoining building lo-cated within the same fenced area.The employees of the two Com-panies use the same entrance and cafeteria, and the gate watchmen ofPacking perform protection duties for both Companies.All of thechickens processed by Poultry are purchased by Packing.Packingprepares the payroll for Poultry, which is billed for such service.Al-though each Company is a separate legal entity with separate books,hiring, and supervision, they have in common 2 officers, 1 of whom,the president, is the final authority on: overall labor relations policy.In these circumstances, and upon the record, we find that Packing andPoultry constitute a single integrated enterprise and employer?I Subsequent to the hearing,the Petitioner moved to amend the name of the Employerto the above form. Absent objection, we grant the motion.2 Sanitary Mattress Company,Rest Line of California,Inc.,109 NLRB 1010, at' 1011 ;Marvel Roofing Products Incorporated,of at.,108 NLRB 292, at 293.113 NLRB No.12.